Exhibit 10.81

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of December 23, 2013 (the “Amendment Effective Date”), among
ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited partnership, as borrower (the
“Borrower”), the Lenders named on the signature pages hereto, and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of July 6, 2012 (as amended by that
certain Amendment No. 1 to Credit Agreement, dated as of February 8, 2013, that
certain Amendment No. 2 to Credit Agreement and Extension and Increase
Agreement, dated as of July 3, 2013 and that certain Amendment No. 3 to Credit
Agreement, dated as of October 28, 2013) (the “Credit Agreement”).

WHEREAS, the Borrower has requested certain amendments with respect to the
definition of Consolidated EBITDA.

WHEREAS, subject to the terms and conditions set forth herein, the parties are
willing to agree to amend the Credit Agreement as set forth in Section 2 below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Amendment, terms used
in this Amendment which are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement. The interpretive
provisions set forth in Section 1.02 of the Credit Agreement shall apply to this
Amendment.

SECTION 2. Amendment to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below:

(a) Certain Definition Amended. The following defined term appearing in
Section 1.01 of the Credit Agreement (Defined Terms) is amended as set forth
below:

(i) The definition of “Consolidated EBITDA” is amended in its entirety to read
as follows:

““Consolidated EBITDA” means, for any period, an amount equal to the sum of

(a) Consolidated Net Income for such period, plus

(b) (i) consolidated interest expense deducted in determining such Consolidated
Net Income, (ii) the amount of taxes, based on or measured by income, used or
included in the determination of Consolidated Net Income, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, (iv) Marshall/Romeoville Oil Cleanup Costs deducted in determining
such Consolidated Net Income, (v) the amount of civil, criminal and
administrative fines, penalties, assessments and citations, and related direct
costs and expenses, arising from each crude oil release referred to in the
definition of “Marshall/Romeoville Oil Cleanup Costs”, deducted in determining
such Consolidated Net Income, and (vi) the amount of costs, charges and expenses
accrued after September 30, 2013 arising from the cleanup of crude oil releases
referred to in the definition of “Marshall/Romeoville Oil Cleanup Costs”
deducted in determining such Consolidated Net Income; plus

(c) the amount of cash distributions in respect of equity ownership interests in
MEP Unrestricted Subsidiaries actually received during such period by the
Borrower and its Consolidated Subsidiaries from MEP Unrestricted Subsidiaries;
and minus



--------------------------------------------------------------------------------

(d) to the extent included in the calculation of such Consolidated Net Income,
the amount of insurance proceeds received to compensate for Marshall/Romeoville
Oil Cleanup Costs, not to exceed in the aggregate the amounts by which
Consolidated EBITDA for such period or any prior period is or has been increased
on account of Marshall/Romeoville Oil Cleanup Costs; and minus

(e) (i) the amount of civil, criminal and administrative fines, penalties,
assessments and citations, and related direct costs and expenses, referred to in
subclause (v) in the immediately preceding clause (b) to the extent such amounts
were actually paid, or accruals therefor were reversed, during such period by
the Borrower and/or its Subsidiaries, and without duplication, (ii) the amount
of civil, criminal and administrative fines, penalties, assessments and
citations, and related direct costs and expenses, referred to in subclause
(v) in the immediately preceding clause (b) to the extent it has been determined
that the Borrower and its Subsidiaries will not be liable for payment of such
amounts; and minus

(f) (i) the amount of costs, charges and expenses, referred to in subclause
(vi) in the immediately preceding clause (b) to the extent such amounts were
actually paid, or accruals therefor were reversed, during such period by the
Borrower and/or its Subsidiaries, and without duplication, (ii) the amount of
costs, charges and expenses, referred to in subclause (vi) in the immediately
preceding clause (b) to the extent it has been determined that the Borrower and
its Subsidiaries will not be liable for payment of such amounts;

provided however that (I) for purposes of calculating Consolidated EBITDA for
the MEP Closing Quarter, and for any four quarter period thereafter that
includes the MEP Closing Quarter, the amount added pursuant to clause (c) of
this definition with respect to the MEP Closing Quarter shall be the Imputed
Cash Receipt Amount for the MEP Closing Quarter; (II) for purposes of
calculating Consolidated EBITDA for the First Post-Closing Quarter, and any four
quarter period thereafter that includes the First Post-Closing Quarter, the
amount added pursuant to clause (c) of this definition with respect to the First
Post-Closing Quarter shall be the Imputed Cash Receipt Amount for the First
Post-Closing Quarter; and (III) notwithstanding that the financial statements
delivered by the Borrower pursuant to Section 6.01(a) for the year ending
December 31, 2013 and the fiscal quarters thereafter may (at the option of the
Borrower) be prepared on a pro forma basis as if the closing of the MEP IPO
Transactions had occurred on January 1, 2013, Consolidated EBITDA for the
quarters ending March 31, 2013, June 30, 2013 and September 30, 2013, and for
any period thereafter that includes in its Consolidated EBITDA calculation any
of the quarters ending March 31, 2013, June 30, 2013 or September 30, 2013,
shall be calculated as if the MEP Unrestricted Subsidiaries were Restricted
Subsidiaries through September 30, 2013 and became Unrestricted Subsidiaries on
October 1, 2013.”

(b) Amended Exhibit C (Form of Compliance Certificate). Exhibit C to the Credit
Agreement (Form of Compliance Certificate) is amended by adding references to
clauses (b)(v), (b)(vi), (e) and (f) of the above- referenced amended definition
of Consolidated EBITDA, each in the appropriate place, and the Compliance
Certificate is amended in its entirety to read as set forth in Annex A attached
hereto.

SECTION 3. Conditions to Effectiveness. The amendments to the Credit Agreement
set forth in Section 2 of this Amendment shall be effective on the Amendment
Effective Date, provided that the Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower and the Required Lenders
(which may be by telecopy or other electronic transmission) and acknowledged by
the Administrative Agent.

SECTION 4. Representations and Warranties. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, the
Borrower represents and warrants to the Lenders that as of the Amendment
Effective Date, both immediately before and after giving effect to this
Amendment, that:

(a) This Amendment has been duly authorized, executed, and delivered by the
Borrower and the Credit Agreement as amended hereby constitutes its legal,
valid, and binding obligations enforceable against it in accordance with their
respective terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium, and similar laws affecting
creditors’ rights generally and to general principles of equity).



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date, after giving effect to this Amendment, except to the
extent such representations and warranties relate solely to an earlier date, in
which case, they shall be true and correct as of such date.

(c) As of the date hereof, at the time of and immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

(d) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by the Borrower by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment. The execution, delivery,
and performance by the Borrower of this Amendment has been duly authorized by
all necessary corporate or other organizational action, and does not and will
not (i) violate the terms of any of the Borrower’s Organization Documents,
(ii) result in any breach of, constitute a default under, or require pursuant to
the express provisions thereof, the creation of any consensual Lien on the
properties of the Borrower under, any Contractual Obligation to which the
Borrower is a party or any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or its property is subject, or (iii) violate any
Law, in each case with respect to the preceding clauses (i) through (iii), which
would reasonably be expected to have a Material Adverse Effect.

SECTION 5. Effect. This Amendment (a) except as expressly provided herein, shall
not be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any of the instruments or agreements
referred to therein and does not constitute a waiver of compliance or consent to
noncompliance by the Borrower with respect to the terms, provisions, conditions
and covenants of the Credit Agreement and (b) shall not prejudice any right or
rights which the Administrative Agent or the Lenders may now have under or in
connection with the Credit Agreement, as amended by this Amendment. Except as
otherwise expressly provided by this Amendment, all of the terms, conditions and
provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect and is hereby ratified and
confirmed in all respects, and that this Amendment and such Credit Agreement
shall be read and construed as one instrument. The Borrower represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations thereunder. From and
after the Amendment Effective Date, each reference in the Credit Agreement,
including the schedules and exhibits thereto and the other documents delivered
in connection therewith, to the “Credit Agreement,” “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby, respectively.

SECTION 6. Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York and applicable
federal law. The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof. This Amendment may be
executed in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which together shall constitute one instrument.
In proving this Amendment, it shall not be necessary to produce or account for
more than one such counterpart. Delivery of an executed counterpart of this
Amendment by facsimile or in electronic form shall be effective as the delivery
of a manually executed counterpart. This Amendment shall be a “Loan Document” as
defined in the Credit Agreement.

SECTION 7. Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS AMENDMENT)
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the date and year first above written.

 

   

ENBRIDGE ENERGY PARTNERS, L.P.,

a Delaware limited partnership, as Borrower

  By:  

ENBRIDGE ENERGY MANAGEMENT, L.L.C.,

as delegate of Enbridge Energy Company, Inc.,

its General Partner

    By:  

/s/ Terrance L. McGill

     

Name: Terrance L. McGill

Title: Senior Vice President

 

   

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent, as a Lender, an L/C Issuer and

Swing Line Lender

 

  By:  

/s/ Juan Javellana

   

Name: Juan Javellana

Title: Executive Director

  BNP PARIBAS (CANADA), as a Lender   By:  

/s/ Evan Ivanov

   

Name: Evan Ivanov

Title: Director

  By:  

/s/ Michael Gosselin

   

Name: Michael Gosselin

Title: Managing Director

  CREDIT SUISSE AG, TORONTO BRANCH, as a Lender   By:  

/s/ Alain Daoust

   

Name: Alain Daoust

Title: Director

  By:  

/s/ Chris Gage

   

Name: Chris Gage

Title: Chief Financial Officer

  BARCLAYS BANK PLC, as a Lender   By:  

/s/ May Huang

   

Name: May Huang

Title: Assistant Vice President



--------------------------------------------------------------------------------

  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender   By:  

/s/ Juliette Cohen

   

Name: Juliette Cohen

Title: Managing Director

  By:  

/s/ Jaime Frontera

   

Name: Jaime Frontera

Title: Managing Director

  MIZUHO BANK, LTD., as a Lender   By:  

/s/ Rob MacKinnon

   

Name: Rob MacKinnon

Title: Senior Vice President, Canadian Branch

  SUMITOMO MITSUI BANKING CORPORATION, as a Lender   By:  

/s/ Shuji Yabe

   

Name: Shuji Yabe

Title: Managing Director

  CANADIAN IMPERIAL BANK OF COMMERCE – NEW YORK AGENCY, as a Lender   By:  

/s/ Trudy Nelson

   

Name: Trudy Nelson

Title: Authorized Signatory

  By:  

/s/ Richard Antl

   

Name: Richard Antl

Title: Authorized Signatory

  EXPORT DEVELOPMENT CANADA, as a Lender   By:  

/s/ Roman Chomyn

   

Name: Roman Chomyn

Title: Portfolio Manager

  By:  

/s/ Victor Samuel

   

Name: Victor Samuel

Title: Asset Manager

  U.S. BANK NATIONAL ASSOCIATION, as a Lender   By:  

/s/ John Prigge

   

Name: John Prigge

Title: Vice President



--------------------------------------------------------------------------------

  BRANCH BANKING & TRUST COMPANY, as a Lender   By:  

/s/ Devon W. Lang

   

Name: Devon W. Lang

Title: Vice President

  GOLDMAN SACHS BANK USA, as a Lender   By:  

/s/ Michelle Latzoni

   

Name: Michelle Latzoni

Title: Authorized Signatory

  ROYAL BANK OF CANADA, as a Lender   By:  

/s/ Lillian D’Aleo

   

Name: Lillian D’Aleo

Title: Authorized Signatory

  UBS AG, STAMFORD BRANCH, as a Lender   By:  

/s/ Lana Gifas

   

Name: Lana Gifas

Title: Director

  By:  

/s/ Lisa Murray

   

Name: Lisa Murray

Title: Associated Director

 

BANK OF CHINA (CANADA), as a Lender

  By:  

/s/ Rong Xiang Lang

   

Name: Rong Xiang Lang

Title: Branch Manager

 

BANK OF AMERICA, N.A., as a Lender

  By:  

/s/ James K.G. Campbell

   

Name: James K.G. Campbell

Title: Director

ANNEX A

Form of Compliance Certificate

See following page



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

To:          JPMorgan Chase Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 6, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Enbridge Energy Partners, L.P. (the “Borrower”), the
Lenders from time to time party thereto, and JPMorgan Chase Bank, National
Association, as Administrative Agent, an L/C Issuer and the Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the [General Partner/Delegate], and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

Use following for fiscal year-end financial statements

1. Filed with the Borrower’s Form 10-K for its fiscal year ended
                    , 20    , are the year-end financial statements (the “Annual
Financial Statements”) required by Section 6.01(a), and if the Borrower has
designated any Subsidiary other than the MEP Unrestricted Subsidiaries as an
Unrestricted Subsidiary, attached hereto as Schedule 1 are the year-end
financial statements, adjusted to exclude the assets and operations of the
Non-MEP Unrestricted Subsidiaries. The Annual Financial Statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its consolidated subsidiaries in accordance with GAAP as at such
date for such period.

Use following for fiscal quarter-end financial statements

1. Filed with the Borrower’s Form 10-Q for its fiscal quarter ended
                    , 20    ] are the unaudited financial statements (the
“Quarterly Financial Statements”) required by Section 6.01(b) for such fiscal
quarter, and if the Borrower has designated any Subsidiary other than the MEP
Unrestricted Subsidiaries as an Unrestricted Subsidiary (the “non-MEP
Unrestricted Subsidiaries”), attached hereto as Schedule 1 are unaudited
financial statements for such fiscal quarter adjusted to exclude the assets and
operations of the Non-MEP Unrestricted Subsidiaries. The Quarterly Financial
Statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its consolidated subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a reasonable
review of the transactions and condition (financial or otherwise) of the
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of its
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and

select one:

to the best knowledge of the undersigned, during such fiscal period, the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it.

--or--



--------------------------------------------------------------------------------

to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:                     .

4. The financial covenant calculations and information set forth on Schedule 2
attached hereto are true and accurate. Attached hereto as Schedule 3 is a
reconciliation of the components of such calculations as required by
Section 6.02(a)(i) of the Agreement.

5. If this Compliance Certificate is being delivered by a Secretary or Assistant
Secretary the words “the undersigned” set forth in paragraphs 2 and 3 above
shall be deemed to mean “a Responsible Financial Officer” each time such words
are used therein and the following paragraph shall apply: A Responsible
Financial Officer has reviewed this Compliance Certificate and attachments and
has authorized the undersigned to submit this Compliance Certificate and
attachments. As used in this Compliance Certificate, a “Responsible Financial
Officer” means any of the president, chief financial officer, chief accountant,
controller, treasurer or assistant treasurer of the Borrower, the General
Partner or the Delegate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                 .

 

ENBRIDGE ENERGY PARTNERS, L.P. By:    

ENBRIDGE ENERGY MANAGEMENT, L.L.C.,

as delegate of Enbridge Energy Company, Inc.,

its General Partner

By:    

 

Name:    

 

Title:    

 



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Section 7.09—Leverage Ratio.

 

     Maximum Leverage
Ratio   As of the end of each applicable four-quarter period, the Borrower is
required to maintain Consolidated Leverage Ratio of no greater than:    During
any Period other than an Acquisition Period:      5.00:1.00    During an
Acquisition Period*:      5.50:1.00   

*If a Specified Acquisition has been or is hereby designated by the Borrower and
the corresponding Acquisition Period is in effect as of the Statement Date, a
separate sheet of paper is to be attached to this Compliance Certificate setting
forth the corresponding Acquisition Closing Date (and if such Acquisition Period
has terminated, the last day of such Acquisition Period), and describing the
transactions that constitute such Specified Acquisition. Check the applicable
line:

  

    TheBorrower has previously designated such Specified Acquisition; or

  

    TheBorrower hereby designates such Specified Acquisition.

  

A.     Consolidated Funded Debt as Adjusted for Funded Debt owed by the Borrower
to Subsidiaries at Statement Date (calculated as follows: A.5 + (without
duplication) A.8):

   $                   

 

 

 

1.      Consolidated Funded Debt of the Borrower and its Subsidiaries at
Statement Date (without regard to reduction for applicable Qualifying
Subordinated Indebtedness and Designated Hybrid Securities):

   $                   

 

 

 

 

Indicate amount of Indebtedness of Unrestricted Subsidiaries (not included
in line 1): $            

  

2.      Qualifying Subordinated Indebtedness at Statement Date:

   $                   

 

 

 

 

(Attach additional information: indicate name(s) of subordinated creditors to
whom Qualifying Subordinated Indebtedness is owed; summarize the terms of such
Qualifying Subordinated Indebtedness in sufficient detail to demonstrate that it
meets the requirements set forth in the definition of Qualifying Subordinated
Indebtedness; and confirm that subordination agreement has been delivered)

  

3.      Face amount of Hybrid Securities at Statement Date:

   $                   

 

 

 

4.      Face amount of Designated Hybrid Securities at Statement Date (not to
exceed 15% of Total Capitalization):

   $                   

 

 

 

Total Capitalization at Statement Date: $            

  

Consolidated Net Worth at Statement Date (used in calculating Total
Capitalization): $            

  

Indicate amount of partners’ capital of the Borrower determined as of such date
in accordance with GAAP, subject (as applicable) to year-end audit adjustments
and footnotes (used in computing Consolidated Net Worth): $            

  



--------------------------------------------------------------------------------

5.      Consolidated Funded Debt (calculated as follows: A.1 – (A.2 + A.4)):

   $                   

 

 

 

6.      Funded Debt owed by the Borrower to Subsidiaries:

   $                   

 

 

 

7.      Aggregate Qualifying Subordinated Indebtedness that is included in A.5.
above:

   $


            

     

 

 

 

8.      Adjusted Funded Debt owed by the Borrower to Subsidiaries (calculated as
follows: A.6 – A.7):

   $


            

     

 

 

 

B.     Pro Forma EBITDA for Subject Period:

   $                   

 

 

 

(calculated as follows: (i) the sum of B.1 + B.2 + B.3 + B.4 + B.5 + B.6 + B.7 +
B.8 + B.9 + B.15 + B.16 minus (ii) the sum of B.10 + B.11 + B.12 + B.13 + B.14)

  

1.      Consolidated Net Income:

   $                   

 

 

 

Indicate Consolidated Net Income of Excluded Subsidiaries (to be excluded from
line 1): $            

  

2.      Cash distributions received from MEP Unrestricted Subsidiaries:

   $                   

 

 

 

Indicate cash distributions from MEP Unrestricted Subsidiaries received by
Excluded Subsidiaries (excluded from line 2): $            

  

3.      Interest expense1:

   $                   

 

 

 

Indicate interest expense of Excluded Subsidiaries (excluded from line 3):
$            

  

4.      Income taxes2:

   $                   

 

 

 

Indicate income taxes of Excluded Subsidiaries (excluded from line 4):
$            

  

5.      Depreciation3:

   $                   

 

 

 

Indicate depreciation of Excluded Subsidiaries (excluded from line 5):
$            

  

6.      Amortization4:

   $                   

 

 

 

Indicate amortization of Excluded Subsidiaries (excluded from line 6):
$            

  

7.      Marshall/Romeoville Oil Cleanup Costs5:

   $                   

 

 

 

 

1  To the extent deducted in determining Consolidated Net Income.

 

2  To the extent used or included in the determination of Consolidated Net
Income.

 

3  To the extent deducted in determining Consolidated Net Income.

 

4  To the extent deducted in determining Consolidated Net Income.

 

5  To the extent deducted in determining Consolidated Net Income.



--------------------------------------------------------------------------------

8.      Civil, criminal and administrative fines, penalties, assessments and
citations, and related direct costs and expenses, arising from each crude oil
release referred to in the definition of Marshall/Romeoville Oil Cleanup Costs6:

   $




            

     

 

 

 

9.      Costs, charges and expenses accrued after September 30, 2013, arising
from the cleanup of the crude oil releases referred to in the definition of
Marshall/Romeoville Oil Cleanup Costs7:

   $




            

     

 

 

 

10.    Insurance proceeds received to compensate for Marshall/Romeoville Oil
Cleanup Costs8:

   $


            

     

 

 

 

11.    Civil, criminal and administrative fines, penalties, assessments and
citations, and related direct costs and expenses, referred to in line 8 actually
paid, or accruals therefor reversed, during Subject Period by the Borrower
and/or its Subsidiaries:

   $






            

     

 

 

 

12.    Civil, criminal and administrative fines, penalties, assessments and
citations, and related direct costs and expenses, referred to in line 8 for
which the Borrower and its Subsidiaries will not be liable for payment:

   $




            

     

 

 

 

13.    Costs, charges and expenses referred to in line 9 actually paid, or
accruals therefor reversed, during Subject Period by the Borrower and/or its
Subsidiaries:

   $




            

     

 

 

 

14.    Costs, charges and expenses referred to in line 9 for which the Borrower
and its Subsidiaries will not be liable for payment of such amounts:

   $


            

     

 

 

 

15.    Pro forma adjustment for acquisitions during Subject Period:

   $                   

 

 

 

Attach detailed explanation identifying each acquisition and indicating
Incremental EBITDA attributable to it

  

16.    Material Project EBITDA Adjustments for Subject Period:

   $                   

 

 

 

Attach detailed explanation identifying each Material Project and indicating
Material Project EBITDA Adjustments attributable to it

  

C.     Leverage Ratio (Line A ÷ Line B):

                to 1.00

 

6  To the extent deducted in determining Consolidated Net Income.

 

7  To the extent deducted in determining Consolidated Net Income.

 

8  To the extent included in determining Consolidated Net Income, not to exceed
the aggregate amounts by which Consolidated EBITDA has been increased on account
of Marshall/Romeoville Oil Cleanup Costs.



--------------------------------------------------------------------------------

Quarter-end date:                     Section 7.10 (Indebtedness of Non-OLP
Subsidiaries) and Section 7.11 (Indebtedness of Operating Partnership and
Operating Partnership Subsidiaries)

A.     Indebtedness of Non-OLP Subsidiaries

  

1.      Calculate aggregate amount of Indebtedness outstanding as of the
Statement Date for the Non-OLP Subsidiaries:

(a)    Total amount of Indebtedness outstanding for the Non-OLP Subsidiaries
other than Indebtedness attributable to Excess Swap Termination Value:

   $                 

(b)    Ratable Share of Excess Swap Termination Value (line C.3(c)):

   $                 

(c)    Total (Line A.1(a) plus Line A.1(b)):

   $                 

2.      Demonstrate compliance with Section 7.10:

  

(a)    Non-OLP Pro Forma EBITDA:

   $                 

(b)    Calculate Non-OLP Indebtedness Limitation

  

(.5 times Non-OLP Pro Forma EBITDA (line A.2(a)):

   $                 

(c)    Is the aggregate amount of Indebtedness outstanding for the Non-OLP
Subsidiaries (line A.1(c)) greater than the Non-OLP Indebtedness Limitation
(line A.2(b))?

  

        Yes    ¨

  

        No    ¨

  

(d)    If yes, please answer the following:

  

(i)     State the amount of excess Indebtedness:

   $                 

(ii)    How much of the excess Indebtedness is attributable to Excess Swap
Termination Value?

   $                 

(iii)  Specify in reasonable detail method and timing of cure of such excess
Indebtedness pursuant to Section 7.10.

  

B.     Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries

1.      Calculate aggregate amount of Indebtedness outstanding for the Operating
Partnership and the Operating Partnership Subsidiaries:

(a)    Total amount of Indebtedness outstanding for the Operating Partnership
and the Operating Partnership Subsidiaries other than Indebtedness attributable
to Excess Swap Termination Value:

   $            

(b)    Excess Swap Termination Value (line C.3(b)):

   $            



--------------------------------------------------------------------------------

(c)    Total (line B.1(a) plus Line B.1(b)):

   $                 

2.      Demonstrate compliance with Section 7.11:

  

(a)    State the outstanding consolidated capitalization of the Operating
Partnership and the Operating Partnership Subsidiaries:

   $                 

(b)    Calculate the OLP Indebtedness Limitation (.60 times the outstanding
consolidated capitalization of the Operating Partnership and the Operating
Partnership Subsidiaries (line B.2(a))):

   $                 

(c)    Is the aggregate amount of Indebtedness outstanding for the Operating
Partnership and the Operating Partnership Subsidiaries (line B.1(c)) greater
than the OLP Indebtedness Limitation (line B.2(b))?

  

        Yes    ¨

  

        No    ¨

  

(d)    If yes, please answer the following:

  

(i)     State the amount of excess Indebtedness:

   $                 

(ii)    How much of the excess Indebtedness is attributable to

  

Excess Swap Termination Value?

   $                 

(iii)  Specify in reasonable detail the method and timing of cure of such excess
Indebtedness pursuant to Section 7.11.

  

C.     Excess Swap Termination Value

  

1.      State net amount of all mark-to-market obligations of all Swap Contracts
to which a Subsidiary of the Borrower is obligated as a counterparty or a
guarantor:

   $                 

(A negative number indicates a net aggregate amount owed by Subsidiaries; a
positive number indicates a net aggregate amount owed to Subsidiaries)

  

2.      Is line C.1 less than negative $150,000,000?

  

        Yes    ¨

  

        No    ¨

  

3.      If yes, calculate the Ratable Share of the amount less than negative
$150,000,000:

  

(a)    State aggregate Swap Termination Value of all Swap Obligations and
Guarantee Obligations of Swap Obligations of the Non-OLP Subsidiaries:

   $            



--------------------------------------------------------------------------------

(b)    State aggregate Swap Termination Value of all Swap Obligations and
Guarantee Obligations of Swap Obligations of the Operating Partnership and the
Operating Partnership Subsidiaries:

   $                 

(c)    The Ratable Share of Excess Termination Value of the Non-OLP Subsidiaries
((line C.3(a) divided by line C.1) times the amount less than negative
$150,000,000):

   $                  The Ratable Share of Excess Termination Value of the
Operating Partnership and Operating Partnership Subsidiaries ((line C.3(b)
divided by line C.1) times the amount less than negative $150,000,000):   
$                 